Exhibit 10.5
 
Execution Version
 
 
First Amendment to Credit Agreement
 
This First Amendment to Credit Agreement (this “Amendment”) is entered into as
of February 3, 2009, between Micrus Endovascular Corporation, a Delaware
corporation (“Borrower”), and Wells Fargo Bank, National Association (“Bank”).
 
Recitals
 
Whereas Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement, dated as of November 5, 2008 (as
amended, modified or supplemented prior to the date hereof, the “Credit
Agreement”), between Borrower and Bank; and
 
Whereas Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect such changes;
 
Now, therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree that the Credit
Agreement shall be amended as follows; provided that nothing contained herein
shall terminate any security interests, guaranties, subordinations or other
documents in favor of Bank, all of which shall remain in full force and effect
unless expressly amended hereby:
 
                          Section 1.Definitions.  Each capitalized term used but
not otherwise defined herein has the meaning assigned to it in the Credit
Agreement.
 
                          Section 2.Amendments to Credit Agreement.  Subject to
Section 3 hereof, the Credit Agreement is hereby amended as follows:
 
(a)           The following definition contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Maturity Date” means February 1, 2010.
 
(b)           Section 4.2(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
(a)           Compliance.  The representations and warranties contained herein
and in each of the other Loan Documents executed by Borrower or any Guarantor
shall be true in all material respects on and as of the date of the signing of
this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date (provided, however, that those
representations and warranties expressly referring to another date shall be true
and correct in all material respects as of such date), and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist, or would
result from such proposed extension of credit or from the application of the
proceeds thereof.
 
(c)           Section 6.3(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
(a)           not later than 20 days after and as of the end of each month,
company prepared monthly consolidated and consolidating unaudited financial
statements of Borrower, which financial statements shall include Borrower’s
balance sheet as of the end of such month and the related statements of
Borrower’s income for the month then ended and any footnotes thereto, all in
reasonable detail and prepared in accordance with GAAP;
 
                          Section 3.Conditions Precedent.  This Amendment,
including, without limitation the amendments to the Credit Agreement contained
herein, shall become effective as of the date first set forth above (the
“Effective Date”) upon satisfaction of all of the conditions set forth in this
Section 3 to the satisfaction of Bank; provided that, in the event such
conditions are not so satisfied, then this Amendment shall be of no further
force and effect:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           Bank shall have received each of the following, duly executed and
delivered by each of the applicable parties thereto:
 
       (i)this Amendment; and
 
(ii)such other documents as Bank may require under any other Section of this
Amendment; and
 
(b)           No Event of Default or event which, with the giving of notice, the
lapse of time or both would constitute an Event of Default, shall have occurred
and be continuing; and
 
(c)           Borrower shall pay an amendment fee of $18,750 to Bank.
 
                          Section 4.Interpretation.  Except as specifically
provided herein, all terms and conditions of the Credit Agreement remain in full
force and effect, without waiver or modification.  This Amendment and the Credit
Agreement shall be read together, as one document.  The Recitals hereto,
including the terms defined therein, are incorporated herein by this reference
and acknowledged by Borrower to be true, correct and complete.
 
                          Section 5.Representations, Warranties and
Covenants.  Borrower hereby remakes all representations and warranties contained
in the Credit Agreement and reaffirms all covenants set forth therein (as
amended hereby) as of the date of this Amendment.  Borrower further certifies
that as of the date of this Amendment there exists no Default or Event of
Default.
 
                          Section 6.Further Assurances.  Borrower will make,
execute, endorse, acknowledge, and deliver any agreements, documents, or
instruments, and take any and all other actions, as may from time to time be
reasonably requested by Bank to perfect and maintain the validity and priority
of the liens and security interests granted to Bank pursuant to the Credit
Agreement and the other Loan Documents and to effect, confirm, or further assure
or protect and preserve the interests, rights, and remedies of Bank under the
Credit Agreement (as amended hereby) and the other Loan Documents.
 
                          Section 7.Counterparts.  This Amendment may be
executed in any number of identical counterparts, any set of which signed by all
the parties hereto shall be deemed to constitute a complete, executed original
for all purposes.  Delivery of an executed counterpart of a signature page of
this Amendment by telefacsimile transmission shall be as effective as delivery
of a manually executed counterpart hereof.
 
                          Section 8.Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
California.
 
[Signatures follow on next page.]
 

 
 


 
 

--------------------------------------------------------------------------------

 

 
In witness whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
MICRUS ENDOVASCULAR CORPORATION
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a Delaware corporation
 
a national banking association
                   
By:
/s/ Gordon Sangster
 
By:
/s/ Matt Burke
Name:
Gordon Sangster
 
Name:
Matt Burke
Title:
CFO
 
Title:
Vice President
         
By:
/s/ Jim Robbins
     
Name:
Jim Robbins
     
Title:
Vice President of Finance
     

 
 
